Exhibit 10.1
TRANSITION AND EARLY RETIREMENT AGREEMENT
     THIS TRANSITION AND EARLY RETIREMENT AGREEMENT (the “Agreement”) is entered
into by and between Sysco Corporation, a Delaware corporation (the “Company”)
and KENNETH F. SPITLER, a resident of the State of Texas (“Executive”), as of
the Effective Date of the Agreement, as defined below.
W I T N E S S E T H:
     WHEREAS, Executive and Company are parties to that certain First Amended
and Restated Executive Severance Agreement dated December 23, 2008 (the
“Severance Agreement”), a copy of which is attached hereto;
     WHEREAS, Executive and Company are parties to that certain Sysco
Corporation Fiscal 2010 Management Incentive Plan Bonus Agreement, effective as
of June 28, 2009 (the “MIP Bonus Agreement”) pursuant to which Executive is
entitled to a bonus if the Company meets certain pre-established performance
criteria (the “MIP Bonus”);
     WHEREAS, Executive has resigned from his positions as Vice Chairman of the
Board of Directors and President and Chief Operating Officer of the Company and
as a director of the Company effective as of the close of business on
February 5, 2010, and has indicated his intention to retire from his employment
with the Company effective as of the close of business on June 28, 2010 (the
“Retirement Date”); and
     WHEREAS, the parties hereby wish to memorialize their agreement with
respect to Executive’s retirement and to clarify his duties through the
Retirement Date.
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
     1. Executive’s Duties; Compensation and Retirement from the Company.
          (a) During the period commencing on the Effective Date of this
Agreement through the Retirement Date (the “Transition Period”), Executive shall
continue to serve as a non-executive employee of the Company and shall continue
to owe a duty of loyalty to the Company. In his position as a non-executive
employee of the Company, Executive shall perform such tasks as may be requested
by the Company’s Chief Executive Officer or the Company’s Board of Directors
(the “Board”). These tasks shall include, but not be limited to, supporting key
executives as designated by the Company. In furtherance of these duties,
Executive will continue to have access to the Company’s Confidential Information
and Trade Secrets, as deemed appropriate by the Company, including, without
limitation, access to email and the financial reports prepared by the Company.
It is understood that Executive will make himself available by email and
telephone but that Executive is not required to be in the office on a full-time
basis during usual business hours and Executive is not required to travel on
behalf of the Company.

 



--------------------------------------------------------------------------------



 



          (b) During the Transition Period, and subject to Section 1(e)
Executive shall receive a monthly base salary of $60,833.34 and shall continue
to be eligible for all other benefits as are in effect as of the Effective Date
of this Agreement, subject to the terms and conditions of each such benefit plan
or program as is then in effect, including without limitation, eligibility for a
MIP Bonus for fiscal year 2010 under Executive’s MIP Bonus Agreement, as
modified by Section 3 of this Agreement.
          (c) During the Transition Period, Executive shall be entitled to
secretarial assistance at the Company’s headquarters in Houston, Texas, and
shall be reimbursed for all reasonable expenses incurred by the Executive, with
the prior approval of the Company’s Chief Executive Officer, in connection with
Executive’s duties under this Agreement in accordance with the general policies,
practices and procedures of the Company.
          (d) Subject to Section 1(e), Executive shall be deemed to have
resigned as an employee of the Company as of the close of business on the
Retirement Date without any further action required by Executive or the Company
and such resignation shall be deemed to be a retirement in good standing for all
purposes, including, without limitation, for the purpose of determining
Executive’s rights under the Company’s benefit plans.
          (e) Notwithstanding anything herein to the contrary, Executive may be
terminated by the Company for “Cause” at any time before the close of business
on the Retirement Date. For the purpose of this Agreement, “Cause” as determined
by the Board in good faith, means: (1) a material breach by Executive of the
duties and responsibilities of Executive or any written policies or directives
of the Company (other than as a result of incapacity due to physical or mental
illness) which is willful or involves gross negligence (2) Executive commits any
felony or any misdemeanor involving willful misconduct (other than minor
violations such as traffic violations) that causes damage to the property,
business or reputation of the Company, as determined in good faith by the Board;
(3) Executive engages in a fraudulent or dishonest act, as determined in good
faith by the Board; (4) Executive engages in habitual insobriety or the use of
illegal drugs or substances; or (5) Executive breaches his fiduciary duties to
the Company, as determined in good faith by the Board. The Company must notify
Executive of any event constituting Cause within thirty (30) days following the
Company’s knowledge of its existence or such event shall not constitute Cause
under this Agreement. Any “Cause” event shall be determined in the good faith
discretion of the Board of Directors of the Company and shall be described in
writing to Executive in reasonable detail. Executive shall have fifteen
(15) days after receipt of written notice from the Company regarding any event
constituting Cause to remedy the breach, unless, as determined in good faith by
the Board, the identified breach has caused material damage to the Company and
cannot be remedied. In the event that Executive is terminated for Cause prior to
the Retirement Date (or if it is determined by the Board of Directors of the
Company within sixty (60) days after the Retirement Date that Executive engaged
in behavior that constitutes Cause on or prior to the Retirement Date),
Executive (a) shall not be entitled to receive the enhanced consideration
provided in Sections 1 and 6(b) of Exhibit A to this Agreement, (b)
notwithstanding anything to the contrary contained herein, shall be treated as
terminated for “cause” under the terms of the

-2-



--------------------------------------------------------------------------------



 



Company’s benefit plans; and (c) shall only receive the salary and benefits
under Section 1(b) of this Agreement through the termination date.
          (f) Executive will have a continuing duty of loyalty to the Company
throughout the Transition Period. It is agreed that the foregoing obligation
includes, without limitation, an obligation for Executive to avoid interference
with existing business relationships between Company and its customers and/or
employees and to avoid conflicts of interest that would be created by assisting
any person or entity with competition against the Company during the Transition
Period. It is further agreed that as part of Executive’s duties to the Company
during the Transition Period and his duty of loyalty, Executive will: (i) confer
with and notify Company of competitive opportunities that would reasonably be
expected to be of interest to the Company; (ii) assist in the transition of
Executive’s responsibilities to a new employee or employees of the Company as
designated by the Company, and (iii) encourage existing customers, employees,
and business associates that Executive may have contact with to continue to do
business with the Company.
     2. Termination of the Severance Agreement.
     Company and Executive hereby agree that the Severance Agreement (including
all rights and obligations contained therein) is hereby terminated effective as
of the Effective Date of this Agreement and that Executive shall have no claims
or further rights under the Severance Agreement, including, but not limited to,
any claim for Good Reason or other severance qualifying event.
     3. Fiscal Year 2010 Management Incentive Plan Bonus.
          (a) Subject to a termination for Cause described herein, Company shall
pay Executive an MIP Bonus for fiscal year 2010, to the extent the criteria for
payment of a fiscal 2010 MIP Bonus are satisfied. Executive’s MIP Bonus shall be
calculated using Executive’s base salary in effect on the Effective Date of this
Agreement. Executive shall be entitled to a payment pursuant to this Section
3(a) regardless of whether or not Executive is employed by the Company as of the
last day of the Company’s fiscal year as required by Executive’s MIP Bonus
Agreement unless the Company terminates Executive for Cause on or before the
Retirement Date. The cash bonus payable to Executive pursuant to this Section
3(a) shall be reduced by all applicable withholdings and deductions, including
amounts, if any, deferred by Executive under the Company’s Executive Deferred
Compensation Plan (“EDCP”) with respect to Executive’s fiscal 2010 MIP Bonus,
and shall be paid at such time as Executive’s 2010 MIP Bonus would otherwise be
payable under the terms of the Management Incentive Plan (the “MIP”) and the MIP
Bonus Agreement. Executive’s 2010 MIP Bonus, if any, shall be used for purposes
of calculating (i) the amount deferred by Executive, if any, and any company
match under the EDCP; and (ii) Executive’s accrued benefit under the Company’s
Supplemental Executive Retirement Plan (“SERP”), if applicable.
          (b) Subject to a termination for Cause described herein, the Company
hereby waives any right to deny Executive the MIP Bonus for fiscal year 2010 as
set forth in Section 3(a) above, either by amending the performance criteria or
by terminating the MIP Bonus

-3-



--------------------------------------------------------------------------------



 



Agreement pursuant to its authority under Section 12 of the MIP Bonus Agreement.
Notwithstanding the foregoing, Executive’s MIP Bonus Agreement may be amended or
terminated in the same manner and to the same extent as an amendment or
termination or such other exercise of the Compensation Committee’s discretion
with respect to the 2010 MIP Bonus which is applicable to the Company’s Chief
Executive Officer.
     4. Allocation of Specific Consideration.
     In express exchange for Executive’s continued receipt of Confidential
Information and Trade Secrets (as defined herein) in connection with the
services Executive will be required to perform hereunder and in exchange for the
consideration provided in Sections 1 and 6(b) of Exhibit A to this Agreement,
Executive is providing the specific covenants and agreements contained in
Sections 12 through 16 of this Agreement. These covenants and agreements are in
addition to, and are not in lieu of, any similar covenants and agreements
provided by Executive as a result of his participation in any benefit plan or
program maintained by the Company, including, without limitation, the SERP, EDCP
and any Stock Incentive Plan, under which executive has outstanding stock
options or other equity awards (each a, “Stock Incentive Plan”).
     5. Acknowledgment of OWBPA Rights.
     Executive hereby acknowledges that he knowingly and voluntarily enters into
this Agreement with the purpose of waiving and releasing any claims he may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”) and any and all
state age discrimination laws (“SADL”). Executive further acknowledges and
agrees that:

  a.   this Agreement is written in a manner in which he fully understands;    
b.   he specifically waives any rights or claims arising under the ADEA and
SADL;     c.   this Agreement does not waive rights or claims under the ADEA
and/or SADL that may arise after the date this Agreement is executed;     d.  
the rights and claims waived in this Agreement are in exchange for consideration
over and above anything to which Executive is already entitled;     e.  
Executive has been advised in writing to consult with an attorney prior to
executing this Agreement;     f.   EXECUTIVE has been given 21 days in which to
consider this Agreement.     g.   EXECUTIVE has been given 7 days after his
execution of this Agreement to revoke this Agreement by providing written notice
to Company within seven (7) days following its execution. Any notice of
revocation of this Agreement shall not be effective unless given in writing and
received by Company within the seven (7) day revocation period via personal
delivery, overnight courier, or certified U.S. mail, return receipt requested,
to Sysco Corporation, 1390 Enclave Parkway,

-4-



--------------------------------------------------------------------------------



 



      Houston, TX 77077-2099, Attention: General Counsel. THIS AGREEMENT SHALL
NOT BECOME EFFECTIVE AND ENFORCEABLE UNTIL SUCH SEVEN (7) DAY PERIOD HAS
EXPIRED. IF EXECUTIVE REVOKES THIS AGREEMENT WITHIN SUCH SEVEN (7) DAY PERIOD,
EXECUTIVE WILL NOT BE ENTITLED TO RECEIVE ANY OF THE RIGHTS AND BENEFITS
DESCRIBED HEREIN.

     6. Release of Claims by Executive. In exchange for the good and valuable
consideration provided herein, the receipt and sufficiency of which is hereby
acknowledged, Executive, on his behalf and on behalf of his heirs, devisees,
legatees, executors, administrators, personal and legal representatives, assigns
and successors in interest (collectively, the “Derivative Claimants” and each a
“Derivative Claimant”), hereby IRREVOCABLY, UNCONDITIONALLY AND GENERALLY
RELEASES, ACQUITS, AND FOREVER DISCHARGES, to the fullest extent permitted by
law, the Company and each of the Company’s directors, officers, employees,
representatives, stockholders, predecessors, successors, assigns, agents,
attorneys, divisions, subsidiaries and affiliates (and any and all agents,
directors, officers, employees, members, stockholders, representatives and
attorneys of such stockholders, predecessors, successors, assigns, divisions,
subsidiaries and affiliates), and all persons acting by, through, under or in
concert with any of them (collectively, the “Releasees” and each a “Releasee”),
or any of them, from any and all charges, complaints, claims, damages, actions,
causes of action, suits, rights, demands, grievances, costs, losses, debts, and
expenses (including attorneys’ fees and costs incurred), of any nature
whatsoever, known or unknown, that Executive now has, owns, or holds, or claims
to have, own, or hold, or which Executive at any time heretofore had, owned, or
held, or claimed to have, owned, or held from the beginning of time to the date
that Executive signs this Agreement, including, but not limited to, those claims
arising out of or relating to (i) any agreement, commitment, contract, mortgage,
deed of trust, bond, indenture, lease, license, note, franchise, certificate,
option, warrant, right or other instrument, document, obligation or arrangement,
whether written or oral, or any other relationship, involving Executive and/or
any Releasee, (ii) breach of any express or implied contract, breach of implied
covenant of good faith and fair dealing, misrepresentation, interference with
contractual or business relations, personal injury, slander, libel, assault,
battery, negligence, negligent or intentional infliction of emotional distress
or mental suffering, false imprisonment, wrongful termination, wrongful
demotion, wrongful failure to promote, wrongful deprivation of a career
opportunity, discrimination (including disparate treatment and disparate
impact), hostile work environment, sexual harassment, retaliation, any request
to submit to a drug or polygraph test, and/or whistleblowing, whether said
claim(s) are brought pursuant to Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, 42 U.S.C. § 1981, the Age Discrimination in Employment
Act, the Older Workers’ Benefits Protection Act, the Vocational Rehabilitation
Act, the Americans with Disabilities Act, and/or the Fair Credit Reporting Act
or any other constitutional, federal, regulatory, state or local law, or under
the common law or in equity, and (iii) any other matter (each of which is
referred to herein as a “Claim”); provided, however, that nothing in this
Agreement shall operate to release any claims that cannot be released under
applicable law. Notwithstanding the foregoing, nothing contained herein shall
operate to release any obligations of Company, its successors or assigns:
(i) that relates to amounts or benefits set forth on Exhibit A, (ii) any amounts
or benefits payable under any benefit plan that are otherwise payable without
regard to this Agreement (subject to the terms and conditions of such plans)
(iii)

-5-



--------------------------------------------------------------------------------



 



any obligation of the Company under this Agreement, or (iv) to defend and
indemnify Executive to the maximum extent that directors and officers of
corporations are required to be indemnified under Delaware law and the Company’s
Certificate of Incorporation and Bylaws for all costs of litigation and any
judgment or settlement amount paid for acts, errors or omissions for periods of
time during which Executive served as an officer or director of the Company.
     7. Release of Unknown Claims by Executive.
     Executive recognizes that he may have some claim, demand, or cause of
action against the Releasees relating to any Claim of which he is totally
unaware and unsuspecting and which is given up by the execution of this
Agreement. It is Executive’s intention in executing this Agreement, having
received the advice of legal counsel, that this Agreement will deprive him of
any such Claim and prevent Executive or any Derivative Claimant from asserting
the same. The provisions of any local, state, federal, or foreign law, statute,
or judicial decision providing in substance that this Agreement shall not extend
to such unknown or unsuspecting claims, demands, or damages, are hereby
expressly waived.
     8. No Assignment.
     Executive represents and warrants that he has not assigned or transferred,
or purported to assign or transfer, to any person, entity, or individual
whatsoever, any of the Claims released herein. Executive agrees to indemnify and
hold harmless the Releasees against any losses, settlements, judgments, defense
costs or other amounts incurred in response to any Claim, based on, arising out
of, or due to any such assignment or transfer. With respect to any Claim that is
subject to indemnification, the Releasees retain the right to control the
defense of any Claim and to resolve any such Claim upon securing Executive’s
written consent to the proposed resolution, which consent shall not unreasonably
be withheld.
     9. Covenant Not to Sue.
     A “covenant not to sue” is a legal term which means Executive promises not
to file a lawsuit in court. It is different from the release of claims contained
above. Besides waiving and releasing the claims covered by Section 6, Executive
further agrees never to sue any of the Releasees in any forum for any reason
covered by Section 6. Notwithstanding this Covenant Not To Sue, Employee may
bring a claim against the Company to enforce this Agreement or to challenge its
validity under the ADEA and/or SADL. If Executive sues a Releasee in violation
of this Agreement, he shall be liable to that Releasee for its reasonable
attorneys’ fees and other litigation costs incurred in defending against that
suit except as outlined in Section 10. In furtherance of the foregoing,
Executive further agrees on behalf of himself and the Derivative Claimants to
hold each Releasee harmless with respect to any such suit or prosecution in
contravention of this Section 9.
     10. No Assistance.
     Executive understands that if this Agreement were not signed, he would have
the right voluntarily to assist other individuals or entities in bringing Claims
against the Releasees.

-6-



--------------------------------------------------------------------------------



 



Executive hereby waives that right and hereby agrees that he will not
voluntarily provide any such assistance absent compulsion of law.
Notwithstanding the foregoing, Executive understands that nothing in this
Agreement is intended to interfere with or deter Executive’s right to challenge
the waiver of an ADEA claim or SADL claim; however, such a challenge will not
affect the validity of the release of any other claims covered by this
agreement. Executive understands that nothing in this Agreement is intended to
interfere with or deter Executive’s right to file a charge, complaint or charge
with the Equal Employment Opportunity Commission or any state agency or
commission or to participate in any investigation or proceeding conducted by
those agencies. This Agreement does, however, waive and release any right of
Executive to recover damages with respect to any claim released herein under the
civil rights statutes. Executive understands that nothing in this Agreement
would require Executive to tender back the money received under this Agreement
if Executive seeks to challenge the validity of the ADEA or SADL waiver; nor
does Executive agree to ratify any ADEA or SADL waiver that fails to comply with
the Older Workers’ Benefit Protection Act by retaining the money received under
the Agreement. Further, nothing in this Agreement is intended to require the
payment of damages, attorneys’ fees or costs to Company should Executive
challenge the waiver of an ADEA or SADL claim or file an ADEA or SADL suit
except as authorized by federal or state law.
     11. Restrictive Covenants.
     In express exchange for Executive’s continued receipt of Confidential
Information and Trade Secrets in connection with the services that Executive
will be required to perform hereunder, as generally described in Section 1(a)
above, and in exchange for the consideration provided in Sections 1 and 6(b) of
Exhibit A to this Agreement, and following the negotiation of parties with equal
bargaining power, Executive is providing each of the covenants and agreements
contained in Sections 12 through 16 of this Agreement. Executive represents and
warrants that the limited covenants contained in Sections 12 through 16 below:
(i) are fair and reasonable in that they are required for the protection of the
legitimate business interests of the Company, including, without limitation, its
customer relationships, supplier relationships, Trade Secrets and Confidential
Information, all of which Executive has had particular access to in his
positions of Company’s Vice Chairman of the Board of Directors, President and
Chief Operating Officer (including, e.g., all of the Company’s pricing
strategies, marketing strategies, growth and other developmental strategies),
and will continue to have access to, and particular knowledge of, in connection
with his duties contemplated in Section 1(a) above; (ii) are not greater than
are necessary for the protection of the Company in light of the substantial harm
that the Company will suffer should Executive breach any of the provisions of
said covenants or agreements; (iii) form material consideration for this
Agreement; and (iv) notwithstanding that Executive is retiring as of the
Retirement Date, do not prohibit Executive from engaging in his business, trade
or profession, or from becoming gainfully employed in such a way as to provide a
standard of living for himself, the members of his family, and those dependent
upon him, to which he and they have become accustomed and may expect. With
respect to these covenants and agreements, the following definitions shall
apply:
          (a) “Trade Secrets” shall mean information not generally known about
the Company Business which is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy or confidentiality and from which the
Company derives economic value from

-7-



--------------------------------------------------------------------------------



 



the fact that the information is not generally known to other persons who can
obtain economic value from its disclosure or use. Trade Secrets include, but are
not limited to, technical or non-technical data, compilations, programs and
methods, techniques, processes, financial data, lists of actual customers and
potential customers, customer route books or lists containing the names,
addresses, buying habits and business locations of past, present and prospective
customers, sales reports, price lists, product formulae, methods and procedures
relating to services.
          (b) “Confidential Information” means, to the extent not a “Trade
Secret,” other business information of the Company not generally known to the
public and which the Company desires and makes reasonable efforts to keep
confidential, including, without limitation, information regarding the
following: the Company’s ERP Transformation Project, customers, suppliers,
employees, contractors, and the industry not generally known to the public;
strategies, methods, books, records, and documents; technical information
concerning products, equipment, services, and processes; procurement procedures
and pricing techniques; the names of and other information concerning customers,
and business affiliates (such as contact name, service provided, pricing for
that customer, amount of services used, credit and financial data, and/or other
information relating to the Company’s relationship with that customer); pricing
strategies and price curves; positions; plans and strategies for expansion or
acquisitions; budgets; customer, supplier and broker lists; research; financial
and sales data; trading methodologies and terms; evaluations, opinions, and
interpretations of information and data; marketing and merchandising techniques
and strategies; prospective customers’ and suppliers’ names and marks; grids and
maps; electronic databases; models; specifications; computer programs; internal
business records; contracts benefiting or obligating the Company; bids or
proposals submitted to any third party; technologies and methods; training
methods and training processes; organizational structure; salaries of personnel;
payment amounts or rates paid to consultants or other service providers; and
other such confidential or proprietary information.
          (c) “Company”, for the purpose of Sections 11 through 19 of this
Agreement, shall mean Sysco Corporation and all of its current operating company
subsidiaries and divisions.
          (d) “Company Business” shall mean (i) the manufacturing, distribution
and/or sale of the food or related nonfood products (including, without
limitation, paper products, such as disposable napkins, plates and cups,
tableware, such as china and silverware, restaurant and kitchen equipment and
supplies, medical and surgical supplies, cleaning supplies, and personal care
guest amenities, housekeeping supplies, room accessories and hotel and motel
textiles) distributed by the Company and/or its operating companies as of
Executive’s execution of this Agreement (“Company Products”) to restaurants,
cafeterias, healthcare and educational facilities, lodging establishments,
sports and entertainment venues, or other similar customers in the foodservice
and hospitality industries (the “Restricted Customer Segment”) or (ii) any
business to which the Company has committed substantial resources, in terms of
research, time, or financing, for the two years prior to the conclusion of the
Transition Period. The parties hereto agree that, by virtue of his former
position as the Company’s President and Chief Operating Officer and the
transition of these obligations as contemplated hereunder, Executive is fully
familiar with the full range of products that are manufactured, distributed
and/or sold as part of, and the new business ventures contemplated as part of,
the Company Business. Company Products shall not include

-8-



--------------------------------------------------------------------------------



 



wine, spirits, or other alcohol products, tools, hardware, or other home supply
products, auto parts, or furniture.
          (e) “Competing Business” shall mean any person, concern or entity
which is engaged in or conducts a business that is substantially the same as the
Company Business or any segment thereof and that is in competition with the
Company Business and includes any person, concern, or entity that owns a twenty
percent (20%) or larger interest in a Competing Business. For purposes of
example only, and without limitation, each of the entities listed on Exhibit C,
would be considered a Competing Business. Competing Business also includes any
person, concern or entity whose primary business involves transportation,
logistics, or supply chain management related to planning, implementing and
controlling the movement and storage of items falling within the definition of
Company Products. Competing Business shall not include any person, concern or
entity that is engaged in or conducts a business that involves the manufacture,
distribution, or sale of items falling within the definition of Company Products
to establishments that fall outside of the scope Restricted Customer Segment,
including retail grocery stores and retail drugstores.
          (f) “Territory” shall mean: (i) each of the fifty (50) states within
the United States of America within which the Company maintains a place of
business as of the execution of this Agreement; (ii) each of the provinces in
Canada within which the Company maintains a place of business as of the
execution of this Agreement; (iii) Ireland, wherein the Company maintains a
place of business; and (iv) any other trade area or location wherein the Company
either services or has serviced customers or otherwise has engaged in Material
Contacts to market Company Products at any time during the twenty-four
(24) months preceding the Effective Date of this Agreement, including, without
limitation Mexico. “Material Contacts” shall mean research and other preparatory
activity by the Company related to a business plan or proposal and one or more
face-to-face meetings between the Company and local contacts or professionals.
     12.Agreement to Protect Confidential Information and Trade Secrets.
          (a) Executive covenants and agrees that he will not at any time, other
than in the performance of his duties for the Company, both during and after his
employment by the Company, communicate or disclose to any person or entity, or
use for his benefit or for the benefit of any other person or entity, directly
or indirectly, any of the Company’s Trade Secrets and/or Confidential
Information. For the purposes of this Agreement, the prohibition against the
disclosure of Confidential Information only shall end five (5) years after the
earlier of the Retirement Date or the separation, for any reason, of Executive’s
employment hereunder with the Company. The disclosure of Trade Secrets by the
Executive is prohibited for the life of the Executive, or until the Trade Secret
information becomes publicly available through no fault of the Executive.
Notwithstanding the foregoing , Executive’s understanding of the Company’s Trade
Secrets and/or Confidential Information as part of his general background,
experience and knowledge shall not operate to prohibit Executive from obtaining
employment with a Competing Business following the expiration of the two
(2) year noncompetition period contained in Section 14.
          (b) Executive moreover acknowledges and confirms that he has no right,
claim or interest to any property, invention, trade secret, information or other
asset used in the business of the Company and that all such property,
inventions, trade secrets, information and

-9-



--------------------------------------------------------------------------------



 



other assets used in the business of the Company are owned by the Company or its
affiliates or licensed to the Company or its affiliates by third parties not
affiliated with Executive.
     13. Agreement to Protect Supplier Relationships.
     Executive recognizes that developing suppliers on behalf of the Company
takes substantial time, money and personal contact. Executive further
acknowledges that Trade Secrets, Confidential Information and the Company’s
relationships with its suppliers are foundations of the Company’s business.
Executive accordingly covenants and agrees that during his employment by the
Company hereunder and for a period of two (2) years after the earlier of the
Retirement Date or the separation, for any reason, of Executive’s employment
hereunder with the Company, he will not, without the prior written consent of
the Company, either directly or indirectly, on his own behalf or in the service
of or on behalf of others, solicit, or attempt to divert or appropriate to a
Competing Business any supplier with whom Executive dealt on behalf of the
Company, either directly or indirectly through the supervision of others, at any
time during the last two (2) years of Executive’s employment with the Company.
     14. Agreement Not to Compete.
          (a) In Connection with Company Customers. Executive recognizes that
developing customers on behalf of the Company takes substantial time, money and
personal contact. Executive further acknowledges that Trade Secrets,
Confidential Information and the Company’s relationships with its customers are
foundations of the Company’s business. Executive accordingly covenants and
agrees that, during the term of Executive’s employment with the Company and for
a period of two (2) years after the earlier of the Retirement Date or the
separation, for any reason, of Executive’s employment hereunder with the
Company, Executive shall not, without the written consent of the Company as
authorized by the Board of Directors, the Chairman of the Board, or the Chairman
of the Compensation Committee of the Board of Directors, on behalf of a
Competing Business (including, without limitation, the entities listed on
Exhibit C hereto other than the Company), either directly or indirectly (whether
through affiliates, subsidiaries or otherwise), market, solicit or sell, or
attempt to market, solicit or sell, any Company Product or service within the
scope of the Company Business to any actual or potential customer of the Company
with whom the Company has either sold product to, marketed product to (other
than in connection with a mass advertisement of product) at any time during the
twenty-four (24) months preceding the Effective Date of this Agreement.
          (b) On Behalf of any Competing Business. Executive furthermore
covenants and agrees that, during the term of Executive’s employment with the
Company and for a period of two (2) years after the earlier of the Retirement
Date or the separation, for any reason, of Executive’s employment hereunder with
the Company, Executive shall not, without the written consent of the Company as
authorized by the Board of Directors, the Chairman of the Board, or the Chairman
of the Compensation Committee of the Board of Directors, within the Territory
and on behalf of a Competing Business (including, without limitation, the
entities listed on Exhibit C hereto other than the Company), either directly or
indirectly (whether through affiliates, subsidiaries or otherwise), perform any
duties that are the same or substantially similar

-10-



--------------------------------------------------------------------------------



 



to those that he performed at any time during the last two (2) years of
Executive’s employment with the Company.
     15. Agreement to Protect Employees.
     Executive covenants and agrees that during the term of his employment with
the Company and for a period of two (2) years after the earlier of the
Retirement Date or the separation, for any reason, of Executive’s employment
with the Company, Executive shall not, without the prior written consent of the
Company, either directly or indirectly, solicit, divert, or recruit any employee
of the Company to leave such employment to work for a Competing Business, or
hire any employee of the Company or any former employee of the Company with less
than a one year break in his or her separation of service from the Company to
work for a Competing Business (whether as an employee, independent contractor or
otherwise).
     16. Agreement Not to Disparage.
     Executive and the Company agree that neither shall make any disparaging
comments or accusations detrimental to the reputation, business, or business
relationships of the other except as compelled by law. In the event that
Executive becomes legally compelled to disclose information that may be
disparaging to the Company, or detrimental to the business or business
relationships of the Company, he shall provide the Company with prompt notice so
that the Company may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. In the event that
Company becomes legally compelled to disclose information that may be
disparaging to Executive, or detrimental to the business or business
relationships of the Executive, Company shall provide Executive with prompt
notice so that the Executive may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Agreement. In the
event that such protective order remedy is not obtained, or that the party about
whom the disclosure is to be made waives compliance with the provisions of this
Agreement, such party will furnish only such information that such party is
advised by written opinion of counsel of the party’s selection (with reasonable
fees and expenses of such counsel’s opinion to be paid by the Company) is
legally required and will exercise his best efforts to obtain a protective order
or other reliable assurance that confidential treatment will be accorded to any
Trade Secret or item of Confidential Information. This Section shall not apply
to disparaging comments or accusations made in testimony or pleadings in
connection with any claims asserted by Executive or by the Company in a court of
law. Notwithstanding the foregoing, the parties agree that nothing in this
Agreement shall apply to or restrict in any way the communication of information
by the Company or the Executive to the extent required by any state or federal
law enforcement agency.For purposes of this Section 16 only, “Company” shall be
limited to officers and directors of the Company.
     17. Remedies.
     Executive acknowledges and agrees that by virtue of the duties and
responsibilities attendant to his employment by the Company and the special
knowledge of the Company’s affairs, business, clients and operations that he has
been and will be provided as a consequence of such employment, irreparable loss
and damage will be suffered by the Company if Executive should breach or violate

-11-



--------------------------------------------------------------------------------



 



any of the covenants and agreements contained in Sections 12-16 hereof.
Executive further acknowledges and agrees that each of such covenants is
reasonably necessary to protect and preserve the Company Business and the assets
of the Company. In the event of breach or threatened breach by Executive of any
provision of Sections 12-16 (including it subparts) hereof, the Company shall be
entitled to (i) injunctive relief by temporary restraining order, temporary
injunction, and/or permanent injunction and (ii) any other legal and equitable
relief to which the Company may be entitled, including any and all monetary
damages which the Company may incur as a result of said breach or threatened
breach. The prevailing party in such litigation shall be entitled to recovery of
all attorneys fees and costs incurred in the litigation. Executive moreover
agrees that he (i) shall not be entitled to receive any payments payable
hereunder after the date of such breach in accordance with Section 1 of
Exhibit A to this Agreement and (ii) shall be required to forfeit any unvested
restricted shares that remain outstanding pursuant to Section 6(b) of Exhibit A
to this Agreement as of the date of the breach in the event that he breaches any
of the covenants set forth in Sections 12-16 hereof. In the event Executive
seeks a judicial declaration that Sections 12-16 hereof are legally
unenforceable, Executive shall not, after the date of filing for such a judicial
declaration, be entitled to receive any payments payable hereunder in accordance
with Section 1 of Exhibit A to this Agreement. Moreover, should Executive
succeed in obtaining a judicial declaration that Sections 12-16 hereof are not
legally enforceable, Executive shall be obligated to repay all such payments
previously made in accordance with Section 1 of Exhibit A to this Agreement, and
shall be required to forfeit any unvested restricted shares that remain
outstanding pursuant to Section 6(b) of Exhibit A to this Agreement.
     18. Severability.
     If any provision contained in this Agreement is determined to be void,
illegal or unenforceable, in whole or in part, then the other provisions
contained herein shall remain in full force and effect as if the provision that
was determined to be void, illegal, or unenforceable had not been contained
herein. If the restrictions provided for in this Agreement are deemed
unenforceable as written, the parties expressly authorize the court to revise,
delete, or add to the restrictions contained in this Agreement to the extent
necessary to enforce the intent of the parties and to provide Company’s
goodwill, Confidential Information, and other business interests with effective
protection.
     19. Resolution of Disputes.
          (a) With the sole exception of a claim brought by the Company seeking
temporary, preliminary or permanent injunctive relief against Executive for any
breach or threatened breach of any of the covenants set forth in Sections 12-16
of this Agreement as outlined in Section 17, if any form of legally cognizable
dispute arises out of or relates to any aspect of this Agreement or the breach,
termination, or validity thereof, the parties agree to resolve the dispute by
binding arbitration before the American Arbitration Association (“AAA”).
Disputes subject to binding arbitration include, without limitation, (1) all
tort and contract claims; (2) claims brought under all applicable federal, state
or local statutes, laws, regulations or ordinances, including but not limited
to, Title VII of the Civil Rights Act of 1964, as amended, the Family and
Medical Leave Act, as amended; the Americans with Disabilities Act, as amended;
the Rehabilitation Act of 1973, as amended; and the Age Discrimination in
Employment Act, as amended; (3) claims against the Company’s subsidiaries,
affiliated and

-12-



--------------------------------------------------------------------------------



 



successor companies, and claims against the Company that include claims against
the Company’s agents and employees, whether in their capacity as such or
otherwise.
          (b) Arbitration proceedings shall be held in the State of Delaware, or
at such other place as may be selected by the mutual agreement of the parties.
The arbitration shall proceed in accordance with the Employment Dispute
Resolution Rules of the AAA in effect on the date of this Agreement, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.
          (c) The arbitration award shall be reasoned, in writing, and shall
specify the factual and legal bases for the award. In rendering the award, the
arbitrator shall determine the respective rights and obligations of the parties
according to the laws of the State of Delaware or, if applicable, federal law,
and without regard to conflict or choice of law principles. The arbitrator shall
have the authority to award any remedy or relief that a federal or state court
within the State of Delaware could order or grant, including without limitation,
specific performance of any obligation created under this Agreement; an award of
punitive, exemplary, statutory, or compensatory damages; a declaration of the
forfeiture of amounts due or claimed to be due; or the imposition of sanctions
for abuse or frustration of the arbitration process.
          (d) Each party shall pay for its own fees and expenses of arbitration
including the expense of its own counsel, experts, witnesses and preparation and
presentation of evidence, except that the cost of the arbitrator and any filing
fee exceeding the applicable filing fee in federal court shall be paid by the
Company; provided, however, that all reasonable costs and fees necessarily
incurred by any prevailing party shall be subject to reimbursement from the
other party as part of any award of the arbitrator. The arbitration tribunal
also shall have the ability to apportion reasonable costs and fees in the event
that neither party prevails in full.
          (e) By initialing below, Executive and the Company acknowledge that
each has read the provisions of this Section 19 and agree to arbitration as
provided herein. (A duly authorized officer of the Company shall provide his or
her initials on behalf of the Company.)

         
 
  ______   Executive’s Initials
 
       
 
  ______   Company Officer’s Initials

     20. General Provisions.
          (a) This Agreement and the covenants, representations, warranties and
releases contained herein shall inure to the benefit of and be binding upon
Executive and the Company and each of their respective successors, heirs,
assigns, agents, affiliates, parents, subsidiaries and representatives. This
agreement shall be binding upon any successor of the Company, whether by merger
or any other acquisition or transfer.
          (b) Each party acknowledges that no one has made any representation
whatsoever not contained herein concerning the subject matter hereof in order to
induce the execution of this Agreement.

-13-



--------------------------------------------------------------------------------



 



          (c) Except in the event that the Company publicly files this Agreement
or otherwise publicly discloses its terms and conditions, Executive agrees that
the terms and conditions of this Agreement, including the consideration
hereunder shall not be disclosed to anyone and shall remain confidential and not
be disseminated to any person or entity not a party to this Agreement except to
family members, legal counsel, an accountant for purposes of securing tax
advice, the Internal Revenue Service, or state taxing agencies.
          (d) The “Effective Date” of this Agreement shall be the eighth (8th)
day after the execution of the Agreement by Executive.
          (e) This Agreement does not constitute an admission of any liability.
          (f) Neither this Agreement nor any provision hereof may be modified or
waived in any way except by an agreement in writing signed by each of the
parties hereto consenting to such modification or waiver.
          (g) This Agreement shall in all respects be interpreted, enforced and
governed under the internal laws (and not the conflicts of laws and rules) of
Delaware.
          (h) Each of the parties represents and warrants that he or it is
legally viable and competent to enter into this Agreement, is relying on
independent judgment and the advice of legal counsel and has not been
influenced, pressured, or coerced to any extent whatsoever in making this
Agreement by any representations or statements made by any party, and/or any
person or persons representing any party, and that the individuals executing
this Agreement on his or its behalf are authorized to do so.
          (i) This Agreement, including all exhibits hereto, expressly
supersedes all other prior agreements or other arrangements by and between the
Company and Executive with respect to the compensation and benefits payable by
the Company to Executive, including all of the Company’s payment obligations for
compensation set forth in any employment agreement between the parties, whether
or not in writing, and that such prior agreements or arrangements with respect
to compensation and benefits payable by the Company to Executive shall upon the
Effective Date be null and void and of no force and effect whatsoever.
Notwithstanding the foregoing, the terms and conditions of all benefit plans and
programs maintained by the Company and any agreement providing for
post-employment obligations of Executive shall remain in full force and effect
as to Executive except as expressly modified by this Agreement.
[Signatures on Following Page]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
dates set forth below.
EXECUTIVE ATTESTS THAT HE UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.
NOTICE — THIS AGREEMENT CONTAINS A WAIVER OF RIGHTS UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT. EXECUTIVE IS ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT.
EXECUTED THIS                      DAY OF                     , 2010.
EXECUTIVE:                                                                                                                                            
Print
Name:                                                                                                                        
Sworn to and subscribed before me this                      day of
                    , 2010.
                                                                                                                                            
Notary Public
EXECUTED THIS                      DAY OF                     , 2010.
Company: Sysco Corporation
By:                                                                       
                             
Its:                                                                                                    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
TRANSITION AND EARLY RETIREMENT AGREEMENT
     Subject the specific terms and conditions of the Agreement, including,
without limitation, those contained in Section 17 of the Agreement and provided
that Executive’s employment is not terminated for “cause” prior to the
Retirement Date (or if it is determined by the Board of Directors after the
Retirement Date that Executive engaged in behavior that constituted “cause” on
or prior to the Retirement Date), Executive shall be entitled to the following:
     1. Post-Retirement Benefits. In express exchange for the restrictive
covenants provided in Sections 12 through 16 of the Agreement and provided
Executive enters into, and does not effectively rescind, the Separation
Agreement and Release of All Claims attached hereto as Exhibit B (or a
substantially similar form thereto) and subject to Section 1(b) of this
Exhibit A, on the date that is sixty (60) days following the Retirement Date
(the “Payment Forfeiture Date”) the Company shall begin to provide to the
Executive the payments and benefits described in this Section 1. Notwithstanding
any provision in this Agreement to the contrary, however, none of the payments
or benefits described in this Section 1 shall be made prior to the Company’s
receipt of such executed release and the lapse of any revocation period provided
for in such release, and if Executive does not provide to the Company such
executed release after at least ten (10) days written notice of Company’s
request for the same on or before the Payment Forfeiture Date, Executive shall
forfeit any and all rights to the following payments.
          (a) The Company shall pay to Executive (or Executive’s beneficiary or
estate), subject to Section 17 of the Agreement and 1(b) of this Exhibit A,
commencing on the Payment Forfeiture Date a monthly payment for twenty-four
(24) months equal to the sum of:
               (i) Executive’s monthly base salary (before any elective
deferrals under any Company plan) in effect on the Effective Date of this
Agreement, plus;
               (ii) An amount equal to one-twelfth (1/12th) of the average
annual bonus paid to Executive under the Management Incentive Plan (before any
elective deferrals under any Company plans) for the 2005 through 2009 fiscal
years of the Company; and
               (iii) An amount equal to the monthly cost to Executive for
continued coverage under the Company’s group health benefit insurance plans
under Section 4980B of the Internal Revenue Code of 1986 (COBRA), regardless of
whether Executive elects to be covered by COBRA.
The monthly amount payable to Executive pursuant to this Section 1(a) shall be
paid to Executive in two semi-monthly installments in accordance with the
Company’s regular payroll practices.
          (b) Notwithstanding the foregoing, no installments payable to
Executive pursuant to this Section 1 shall be paid prior to the date that is six
(6) months and one day following the date on which Executive experiences a
“separation from service” from the





--------------------------------------------------------------------------------



 



Company. Any installments delayed by reason of the immediately preceding
sentence, shall be accumulated and paid in a lump-sum on the date that is six
months and one day following Executive’s “separation from service” from the
Company and any subsequent installments being paid in accordance with the dates
and terms set forth in Section 1(a) of this Exhibit A. For purposes of this
Agreement, Executive shall have experienced a “separation from service” as a
result of a termination of employment if the level of bona fide services
performed by Executive decreases to a level equal to twenty-five percent (25%)
or less of the average level of services performed by Executive during the
immediately preceding thirty-six (36) month period, taking into account any
periods of performance excluded by Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
     (c) Amounts payable to Executive pursuant to this Section 1 shall not be
eligible for use in determining Executive’s accrued benefit under the SERP.
     2. SERP Retirement Benefit.
     Executive’s active participation in the Sysco Corporation Supplemental
Executive Retirement Plan (the “SERP”) will terminate on the Retirement Date.
Because Executive is a Specified Employee (as that term is defined in the SERP)
distributions to Executive under the SERP cannot commence earlier than the date
that is six months and one day following Executive’s Separation from Service (as
that term is defined in the SERP). As a result, pursuant to the terms of the
SERP, Executive’s SERP retirement benefit will commence as soon as
administratively practicable following the date that is six (6) months and one
day following Executive’s Separation from Service (as that term is defined in
the SERP) from the Company.
     3. EDCP.
     Executive’s active participation in the Sysco Corporation Executive
Deferred Compensation Plan (the “EDCP”) will terminate on the Retirement Date.
Because Executive is a Specified Employee (as that term is defined in the EDCP)
distributions to Executive under the EDCP cannot commence earlier than the date
that is six months and one day following Executive’s Separation from Service (as
that term is defined in the SERP). As a result, pursuant to the terms of the
EDCP, Executive’s account in the EDCP will be distributed in accordance with
Executive’s retirement distribution election commencing as soon as
administratively practicable following the date that is six (6) months and one
day following Executive’s Separation from Service (as that term is defined in
the EDCP) from the Company.
     4. 401(k) and Pension Plans.
     Executive’s active participation in the Sysco Corporation Employees’ 401(k)
Plan (the “401(k)”) and Sysco Corporation Retirement Plan (the “Pension Plan”)
will cease as of the Retirement Date. Executive will be entitled to his vested
401(k) and Pension Plan benefits in accordance with the terms of such plans.

-17-



--------------------------------------------------------------------------------



 



     5. Stock Options.
     Each stock option previously granted to Executive and outstanding as of the
Retirement Date will continue to vest and may be exercised only in accordance
with the terms of the applicable Stock Incentive Plan and Executive’s option
grants. For purposes of determining Executive’s eligibility for continued
vesting and exercise following Executive’s termination of employment from the
Company under the terms of the Stock Incentive Plans and Executive’s option
grants, Executive will be treated as retiring in good standing under Company
policy.
     6. Restricted Stock.
          (a) MIP Shares. Because Executive is retiring under Company policy,
all contractual restrictions on Executive’s shares of restricted stock issued
Executive under the MIP and held by Executive through his Retirement Date shall
lapse as of the Retirement Date. Accordingly, all contractual restrictions on
any shares granted to Executive under the MIP for fiscal year 2008 shall lapse
upon the Retirement Date.
          (b) 2009 Special Grant of Restricted Shares. Pursuant to the
Restricted Stock Award Agreement between Executive and the Company, dated
January 17, 2009 (the “Award Agreement”), all shares of restricted stock granted
to Executive pursuant to the Award Agreement that are otherwise unvested as of
Executive’s Retirement Date are required to be forfeited to the Company as of
such date. In express exchange for the restrictive covenants provided in
Sections 12 through 16 of the Agreement and provided Executive enters into, and
does not effectively rescind, the Separation Agreement and Release of All Claims
attached hereto as Exhibit B (or a substantially similar form thereto), subject
to Section 17 of the Agreement twelve thousand six hundred thirty-seven (12,637)
shares of restricted stock subject to the Award Agreement shall remain
outstanding and shall vest in full on January 17, 2011. All remaining restricted
shares subject to the Award Agreement that are otherwise unvested as of the
Retirement Date shall be forfeited to the Company in accordance with the terms
of the Award Agreement.
     7. Restricted Stock Units.
     Each Restricted Stock Unit previously granted to Executive and outstanding
as of the Retirement Date will continue to vest and will be payable only in
accordance with the terms of the applicable Stock Incentive Plan and Executive’s
Restricted Stock Unit Grant Agreement. For purposes of determining Executive’s
eligibility for continued vesting following Executive’s termination of
employment from the Company under the terms of the Stock Incentive Plans and
Executive’s Restricted Stock Unit Grant Agreement, Executive will be treated as
retiring in good standing under Company policy.

-18-



--------------------------------------------------------------------------------



 



     8. 2004 Cash Performance Unit Plan (the “2004 CPU Plan”) & 2008 Cash
Performance Unit Plan (the “2008 CPU Plan” and together with the 2004 CPU Plan,
the “CPU Plan”).
     Executive’s termination shall be treated as a Retirement (as defined in the
CPU Plan) for purposes of the CPU Plan. Subject to the terms and conditions of
the 2004 CPU Plan, Executive shall be entitled to payment for all Performance
Units (as defined in the 2004 CPU Plan) granted to Executive pursuant to the
2004 CPU Plan (grants for fiscal years prior to 2010) after the end of the
relevant performance period based on actual Company performance. Subject to the
terms and conditions of the 2008 CPU Plan, Executive shall be entitled to
payment for one-third (1/3rd) of the Performance Units (as defined in the 2008
CPU Plan) granted to Executive pursuant to the Fiscal Year 2010 Cash Performance
Unit Program after the end of the relevant performance period based on actual
Company performance.
     9. Medical, Dental and Vision Coverage.
     As set forth in the Company’s Early Retiree Healthcare Plan, Executive
shall be eligible to elect continued coverage for himself, his spouse and
eligible dependents under Federal COBRA and/or the Early Retiree Healthcare
Plan. Subject to the terms of the Company’s Healthcare Plan, as in effect from
time to time, Executive’s disabled dependent shall be eligible for continued
coverage under the Healthcare Plan for the period during which Executive is on
COBRA and thereafter under the Company’s Early Retiree Medical Plan for as long
as such dependent remains disabled under the terms of the Plans and required
payments are made on behalf of all those covered on a timely basis as defined by
the Plan unless the Plan is terminated at which time coverage will cease. This
will include periods of time during which Executive’s disabled dependent is
otherwise eligible for Medicare.
     10. Life Insurance, Accidental Death and Dismemberment Insurance and
Disability Coverage.
     Coverage under the Company’s group life/ accidental death and dismemberment
plan and any supplemental life insurance purchased by Executive will continue
through the Retirement Date. Executive may purchase conversion and/or portable
coverage at his election. Coverage under the Company’s disability plan will
cease as of the Retirement Date.
     11. Vacation.
     Executive will exhaust all accrued, but unused vacation time prior to the
Retirement Date.
     12. Miscellaneous Benefits.
     Executive will be entitled to retain the Company issued Blackberry and
Amazon Kindle.

-19-



--------------------------------------------------------------------------------



 



     13. Tax and Other Matters.
     The Company shall withhold all applicable taxes from amounts paid to
Executive hereunder and shall pay such withheld taxes over to the proper taxing
authorities. If any compensation or benefits provided for by this Agreement may
result in the application of Section 409A of the Code, the Company will modify
this Agreement in the least restrictive manner necessary in order, where
applicable, (i) to exclude such compensation or benefits from the definition of
“deferred compensation” within the meaning of said Section 409A, or (ii) to
comply with the provisions of said Section 409A, other applicable provisions of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and to make such modifications, in each case, without
diminution in the economic value of the payments and benefits to be paid or
provided to Executive pursuant to this Agreement. To the extent required in
order to comply with Section 409A of the Code, amounts or benefits to be paid or
provided to Executive pursuant to this Agreement will be delayed to the first
business day on which such amounts and benefits may be paid to Executive without
resulting in liability for the excise tax, penalties and interest under
Section 409A of the Code.
     14. No Effect on Benefit Plans. Nothing contained in this Agreement or this
Exhibit A shall be construed or interpreted in a manner as to limit the
Company’s ability to amend or terminate its benefit plans in accordance with the
terms of such plans.

-20-



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
TRANSITION AND EARLY RETIREMENT AGREEMENT
SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
[ATTACHED]

 



--------------------------------------------------------------------------------



 



SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
     THIS SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS (the “Agreement”) is
entered into by and between Sysco Corporation, a Delaware corporation (the
“Company”) and KENNETH F. SPITLER, a resident of the state of Texas
(“Executive’’), as of the Effective Date of the Agreement, as defined below.
W I T N E S S E T H:
     WHEREAS, in accordance with the Transition and Early Retirement Agreement
(“Transition Agreement”) executed by the parties, they are entering into this
Agreement upon Executive’s retirement from the Company as of June 28, 2010 (the
“Retirement Date”);
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and other good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
     1. Executive’s Retirement.
     As of the close of business on the Retirement Date, Executive shall be
deemed to retire from the Company, including all positions that he formerly held
with the Company.
     2. Acknowledgment of OWBPA Rights.
     Executive hereby acknowledges that he knowingly and voluntarily enters into
this Agreement with the purpose of waiving and releasing any claims he may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”) and any and all
state age discrimination laws (“SADL”). Executive further acknowledges and
agrees that:

  a.   this Agreement is written in a manner in which he fully understands;    
b.   he specifically waives any rights or claims arising under the ADEA and
SADL;     c.   this Agreement does not waive rights or claims under the ADEA
and/or SADL that may arise after the date this Agreement is executed;     d.  
the rights and claims waived in this Agreement are in exchange for consideration
over and above anything to which Executive is already entitled;     e.  
Executive has been advised in writing to consult with an attorney prior to
executing this Agreement;     f.   EXECUTIVE has been given 21 days in which to
consider this Agreement.     g.   EXECUTIVE has been given 7 days after his
execution of this Agreement to revoke this Agreement by providing written notice
to Company within seven (7) days

22



--------------------------------------------------------------------------------



 



      following its execution. Any notice of revocation of this Agreement shall
not be effective unless given in writing and received by Company within the
seven (7) day revocation period via personal delivery, overnight courier, or
certified U.S. mail, return receipt requested, to Sysco Corporation, 1390
Enclave Parkway, Houston, TX 77077-2099, Attention: General Counsel. THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE AND ENFORCEABLE UNTIL SUCH SEVEN (7) DAY
PERIOD HAS EXPIRED. IF EMPLOYEE REVOKES THIS AGREEMENT WITHIN SUCH SEVEN (7) DAY
PERIOD, EMPLOYEE WILL NOT BE ENTITLED TO RECEIVE ANY OF THE RIGHTS AND BENEFITS
DESCRIBED HEREIN.

     3. Release of Claims by Executive.
     Pursuant to the consideration provided in Exhibit A of the Transition
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Executive, on his behalf and on behalf of his
heirs, devisees, legatees, executors, administrators, personal and legal
representatives, assigns and successors in interest (collectively, the
“Derivative Claimants” and each a “Derivative Claimant”), hereby IRREVOCABLY,
UNCONDITIONALLY AND GENERALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES, to the
fullest extent permitted by law, the Company and each of the Company’s
directors, officers, employees, representatives, stockholders, predecessors,
successors, assigns, agents, attorneys, divisions, subsidiaries and affiliates
(and any and all agents, directors, officers, employees, members, stockholders,
representatives and attorneys of such stockholders, predecessors, successors,
assigns, divisions, subsidiaries and affiliates), and all persons acting by,
through, under or in concert with any of them (collectively, the “Releasees” and
each a “Releasee”), or any of them, from any and all charges, complaints,
claims, damages, actions, causes of action, suits, rights, demands, grievances,
costs, losses, debts, and expenses (including attorneys’ fees and costs
incurred), of any nature whatsoever, known or unknown, that Executive now has,
owns, or holds, or claims to have, own, or hold, or which Executive at any time
heretofore had, owned, or held, or claimed to have, own, or held from the
beginning of time to the date that Executive signs this Agreement, including,
but not limited to, those claims arising out of or relating to (i) any
agreement, commitment, contract, mortgage, deed of trust, bond, indenture,
lease, license, note, franchise, certificate, option, warrant, right or other
instrument, document, obligation or arrangement, whether written or oral, or any
other relationship, involving Executive and/or any Releasee, (ii) breach of any
express or implied contract, breach of implied covenant of good faith and fair
dealing, misrepresentation, interference with contractual or business relations,
personal injury, slander, libel, assault, battery, negligence, negligent or
intentional infliction of emotional distress or mental suffering, false
imprisonment, wrongful termination, wrongful demotion, wrongful failure to
promote, wrongful deprivation of a career opportunity, discrimination (including
disparate treatment and disparate impact), hostile work environment, sexual
harassment, retaliation, any request to submit to a drug or polygraph test,
and/or whistleblowing, whether said claim(s) are brought pursuant to Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, 42 U.S.C. § 1981,
the Age Discrimination in Employment Act, the Older Workers’ Benefits Protection
Act, the Vocational Rehabilitation Act, the Americans with Disabilities Act,
and/or the Fair Credit Reporting Act or any other constitutional, federal,
regulatory, state or local law, or under the

23



--------------------------------------------------------------------------------



 



common law or in equity, and (iii) any other matter (each of which is referred
to herein as a “Claim”); provided, however, that nothing in this Agreement shall
operate to release any claims that cannot be released under applicable law.
Notwithstanding the foregoing, nothing contained herein shall operate to release
any obligations of Company, its successors or assigns: (i) that relates to
amounts or benefits set forth on Exhibit A of the Transition Agreement, or
(ii) to defend and indemnify Executive to the maximum extent that directors and
officers of corporations are required to be indemnified under Delaware law or
the Company’s Certificate of Incorporation and Bylaws for all costs of
litigation and any judgment or settlement amount paid for acts, errors or
omissions for periods of time during which Executive served as an officer or
director of the Company.
     4. Release of Unknown Claims by Executive.
     Executive recognizes that he may have some claim, demand, or cause of
action against the Releasees relating to any Claim of which he is totally
unaware and unsuspecting and which is given up by the execution of this
Agreement. It is Executive’s intention in executing this Agreement, having
received the advice of legal counsel, that this Agreement will deprive him of
any such Claim and prevent Executive or any Derivative Claimant from asserting
the same. The provisions of any local, state, federal, or foreign law, statute,
or judicial decision providing in substance that this Agreement shall not extend
to such unknown or unsuspecting claims, demands, or damages, are hereby
expressly waived.
     5. Cooperation in Litigation
     Executive agrees to cooperate with the Company in the handling or defense
of any legal claims or disputes related to his past association with the
Company. Executive will make himself reasonably available to Company in
connection with any pending or threatened claims or charges against Company,
will provide information requested by Company in a truthful and complete manner
without the need for subpoena, and will, upon reasonable notice, attend any
legal proceeding at which his presence is needed by Company without the need for
subpoena; provided, however, that both parties will cooperate in an effort to
avoid schedule conflicts and Company will assist Executive in bringing any
conflicting obligations to the attention of the applicable court in an effort to
accommodate same. The Company will reimburse Executive for all documented out of
pocket expenses incurred by Executive in complying with his obligations under
this Section.
     6. No Assignment.
     Executive represents and warrants that he has not assigned or transferred,
or purported to assign or transfer, to any person, entity, or individual
whatsoever, any of the Claims released herein. Executive agrees to indemnify and
hold harmless the Releasees against any losses, settlements, judgments, defense
costs or other amounts incurred in response to any Claim, based on, arising out
of, or due to any such assignment or transfer. With respect to any Claim that is
subject to indemnification, the Releasees retain the right to control the
defense of any Claim and to resolve any such Claim upon securing Executive’s
written consent to the proposed resolution, which consent shall not unreasonably
be withheld.

24



--------------------------------------------------------------------------------



 



     7. Covenant Not to Sue.
     A “covenant not to sue” is a legal term which means Executive promises not
to file a lawsuit in court. It is different from the release of claims contained
above. Besides waiving and releasing the claims covered by Section 3, Executive
further agrees never to sue any of the Releasees in any forum for any reason
covered by Section 3. Notwithstanding this Covenant Not To Sue, Employee may
bring a claim against the Company to enforce this Agreement or to challenge its
validity under the ADEA and/or SADL. If Executive sues a Releasee in violation
of this Agreement, he shall be liable to that Releasee for its reasonable
attorneys’ fees and other litigation costs incurred in defending against that
suit except as outlined in Section 8. In furtherance of the foregoing, Executive
further agrees on behalf of himself and the Derivative Claimants to hold each
Releasee harmless with respect to any such suit or prosecution in contravention
of this Section 7.
     8. No Assistance.
     Executive understands that if this Agreement were not signed, he would have
the right voluntarily to assist other individuals or entities in bringing Claims
against the Releasees. Executive hereby waives that right and hereby agrees that
he will not voluntarily provide any such assistance absent compulsion of law.
Notwithstanding the foregoing, Executive understands that nothing in this
Agreement is intended to interfere with or deter Executive’s right to challenge
the waiver of an ADEA claim or SADL claim; however, such a challenge will not
affect the validity of the release of any other claims covered by this
agreement. Executive understands that nothing in this Agreement is intended to
interfere with or deter Executive’s right to file a charge, complaint or charge
with the Equal Employment Opportunity Commission or any state agency or
commission or to participate in any investigation or proceeding conducted by
those agencies. This Agreement does, however, waive and release any right of
Executive to recover damages with respect to any claim released herein under the
civil rights statutes. Executive understands that nothing in this Agreement
would require Executive to tender back the money received under this Agreement
if Executive seeks to challenge the validity of the ADEA or SADL waiver; nor
does Executive agree to ratify any ADEA or SADL waiver that fails to comply with
the Older Workers’ Benefit Protection Act by retaining the money received under
the Agreement. Further, nothing in this Agreement is intended to require the
payment of damages, attorneys’ fees or costs to Company should Executive
challenge the waiver of an ADEA or SADL claim or file an ADEA or SADL suit
except as authorized by federal or state law.
     9. Return of Company Property and Proprietary Information.
          (a) Executive further promises, represents and warrants that Executive
has returned or will return to William Delaney by no later than the Retirement
Date: (1) except as otherwise provided on Exhibit A to the Transition Agreement
all property of Company, including, but not limited to, any and all files,
records, credit cards, keys, identification cards/badges, computer access codes,
computer programs, instruction manuals, equipment

25



--------------------------------------------------------------------------------



 



(including computers) and business plans; (2) any other property which Executive
prepared or helped to prepare in connection with Executive’s employment with
Company; and (3) all documents, including logs or diaries, all tangible
materials, including audio and video tapes, all intangible materials (including
computer files), and any and all copies or duplicates of any such tangible or
intangible materials, including any duplicates, copies, or transcriptions made
of audio or video tapes, whether in handwriting or typewritten, that are in the
possession, custody or control of Executive or his attorneys, agents, family
members, or other representatives, which are alleged to support in any way any
of the claims Executive has released under this Agreement.
          (b) The foregoing representation shall include all Confidential
Information and Trade Secrets of Company, as these terms are defined in the
Transition Agreement. With respect to such Confidential Information and Trade
Secrets, Executive warrants and represents that he has returned all such
Proprietary Information to the Company on or before the close of business on the
Retirement Date.
     10. COBRA.
     Company will provide Executive with a separate notification about his
rights under COBRA to elect to continue group health insurance benefits for a
specified time as provided under Section 4980B of the Internal Revenue Code of
1986, as amended (“COBRA”), as well as certain other rights to continued health
plan coverage.
     11. Severability.
     If any provision contained in this Agreement is determined to be void,
illegal or unenforceable, in whole or in part, then the other provisions
contained herein shall remain in full force and effect as if the provision that
was determined to be void, illegal, or unenforceable had not been contained
herein. If the restrictions provided for in this Agreement are deemed
unenforceable as written, the parties expressly authorize the court to revise,
delete, or add to the restrictions contained in this Agreement to the extent
necessary to enforce the intent of the parties and to provide Company’s
goodwill, Confidential Information, and other business interests with effective
protection.
     12. Resolution of Disputes.
     The dispute resolution provisions of Section 19 of the Transition
Agreement, which are incorporated by reference as if set forth fully herein,
shall govern any disputes between the parties hereto.
     13. General Provisions.
          (a) This Agreement and the covenants, representations, warranties and
releases contained herein shall inure to the benefit of and be binding upon
Executive and the Company and each of their respective successors, heirs,
assigns, agents, affiliates, parents, subsidiaries and representatives.

26



--------------------------------------------------------------------------------



 



          (b) Each party acknowledges that no one has made any representation
whatsoever not contained herein concerning the subject matter hereof in order to
induce the execution of this Agreement.
          (c) Except in the event that the Company publicly files this Agreement
or otherwise publicly discloses its terms and conditions, Executive agrees that
the terms and conditions of this Agreement, including the consideration
hereunder shall not be disclosed to anyone and shall remain confidential and not
be disseminated to any person or entity not a party to this Agreement except to
family members, legal counsel, an accountant for purposes of securing tax
advice, the Internal Revenue Service, or state taxing agencies.
          (d) The “Effective Date” of this Agreement shall be the eighth (8th)
day after the execution of the Agreement by Executive.
          (e) This Agreement does not constitute an admission of any liability.
          (f) Neither this Agreement nor any provision hereof may be modified or
waived in any way except by an agreement in writing signed by each of the
parties hereto consenting to such modification or waiver.
          (g) This Agreement shall in all respects be interpreted, enforced and
governed under the internal laws (and not the conflicts of laws and rules) of
Delaware.
          (h) Each of the parties represents and warrants that he or it is
legally viable and competent to enter into this Agreement, is relying on
independent judgment and the advice of legal counsel and has not been
influenced, pressured, or coerced to any extent whatsoever in making this
Agreement by any representations or statements made by any party, and/or any
person or persons representing any party, and that the individuals executing
this Agreement on his or its behalf are authorized to do so.
          (i) This Agreement and the Transition Agreement expressly supersede
the all other prior agreements or other arrangements by and between the Company
and Executive with respect to the compensation and benefits payable by the
Company to Executive, including all of the Company’s payment obligations for
compensation set forth in any employment agreement between the parties, whether
or not in writing, and that such prior agreements or arrangements with respect
to compensation and benefits payable by the Company to Executive shall upon the
Effective Date be null and void and of no force and effect whatsoever.
Notwithstanding the foregoing, the terms and conditions of all benefit plans and
programs maintained by the Company shall remain in full force and effect as to
Executive except as expressly modified by this Agreement and/or the Transition
Agreement. For the avoidance of doubt, the covenants contained in any benefit
plan or program maintained by the Company, including, without limitation, the
SERP, EDCP and any Stock Incentive Plan, under which Executive has outstanding
stock options or other equity awards (each a, “Stock Incentive Plan”) remain in
full effect. In addition, Executive agrees and acknowledges that the covenants
contained in Sections 12-16 of the Transition Agreement remain in full effect
following the execution of this Agreement.

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
dates set forth below.
EXECUTIVE ATTESTS THAT HE UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.
NOTICE — THIS AGREEMENT CONTAINS A WAIVER OF RIGHTS UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT. EXECUTIVE IS ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT.
EXECUTED THIS                      DAY OF                     , 2010.
EXECUTIVE:
Print
Name:                                                                                                                                            
Sworn to and subscribed before me this                      day of
                    , 2010.
                                                                                                    
Notary Public
EXECUTED THIS                      DAY OF                     , 2010.
Company: Sysco Corporation
By:                                                                       
                             
Its:                                                                                                    

28



--------------------------------------------------------------------------------



 



EXHIBIT C
TO
TRANSITION AND EARLY RETIREMENT AGREEMENT
SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
[ATTACHED]

29



--------------------------------------------------------------------------------



 



EXHIBIT C
U.S. FOODSERVICE
PERFORMANCE FOOD GROUP
GORDON FOOD SERVICE
REINHART FOOD SERVICE
MAINES PAPER & FOOD SERVICE
RESTAURANT DEPOT
SERVICES GROUP OF AMERICA
BEN E KEITH FOODS
SHAMROCK FOODS CO.
LABATT FOOD SERVICE
CHENEY BROTHERS, INC.
IFH
AGAR SUPPLY CO., INC.

30